DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Allowable Subject Matter	5
Conclusion	6


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 8/31/20.  Claims 1-16 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1, 4-5, 8, 9, 12-13, 16  are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Dantus (WO 2012/165073 A2).           Regarding claim 1, Dantus discloses a medical system, comprising: at least one processor; and a memory medium that is coupled to the at least one processor and that includes 5instructions, when executed by the at least one processor, cause the medical system to: receive an identification of a first patient (see 0073; comparison allows the computer to confidently identify the patient); 
retrieve, based at least on the identification of the first patient, first eye identification information that includes a first plurality of iris structures associated with a first eye of the first patient (see 0073; compares the image signal to an iris pattern previously stored in the computer memory); 10determine a second plurality of iris structures of an eye of a current patient (see 0073; CCD imaging detector senses iris pattern 301 of the patient’s eye); 
determine if the second plurality of iris structures match the first plurality of iris structures (see 0074; performs a correlation analysis between the image stored with the patient file and the image obtained at the time of treatment); 
if the second plurality of iris structures match the first plurality of iris structures, provide an indication that the first eye has been correctly identified (see fig. 12a, 0074; shows 98% match between stored the iris pattern and currently scanned iris pattern); and 
15if the second plurality of iris structures do not match the first plurality of iris structures, provide an indication that the first eye has not been correctly identified (see fig. 12c, 0074; 30% match between the stored iris pattern and currently scanned iris pattern wherein the controller provides a warning indicating this may be the wrong eye).
Regarding claims 4-5, Dantus discloses retrieve medical procedure information based at least on one of the identification of the first patient and the second plurality of iris structures of the eye of the current patient (see 0074, 0057; if match is excellent, then the procedure proceeds); provide, via at least one of a display and a microscope integrated display, the medical 5procedure information (see 0074, 0057; surgeon monitors via computer display screen).

Regarding claim 9, the claim is analyzed as a method that implements the limitations of claim 1 (see rejection of claim 1).
Regarding claims 12-13, the claims are analyzed as a method that implements the limitations of claims 4-5 (see rejection of claims 4-5).
Regarding claim 8, Dantus discloses current patient is the first patient; and the eye of the current patient is a second eye of the first patient, different from the first eye (see 0074; if rotation cannot improve the math, then the controller determines that this is the wrong eye or the wrong patient record).
Regarding claim 16, the claim is analyzed as a method that implements the limitations of claim 8 (see rejection of claim 8).



Allowable Subject Matter
Claims 2-3, 10-11, 6-7, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-3, 10-11, none of the references of record alone or in combination suggest or fairly teach wherein: the first eye identification information further includes at least one distance measurement associated with the first eye; and 5the instructions further cause the medial system to: determine at least one distance measurement of the eye of the current patient; determine if the at least one distance measurement of the eye of the current patient matches the at least one distance measurement associated with the first eye; if the second plurality of iris structures match the first plurality of iris structures 10and the at least one distance measurement of the eye of the current patient matches the at least one distance measurement associated with the first eye, perform providing the indication that the first eye has been correctly identified; and if the at least one distance measurement of the eye of the current patient does not match the at least one distance measurement associated with the first eye, perform providing the 15indication that the first eye has not been correctly identified.
  Regarding claims 6-7, 14-15, none of the references of record alone or in combination suggest or fairly teach wherein: a first iris structure of the first plurality of iris structures is separated from a second iris structure of the first plurality of iris structures by an first angle with respect to a center of a pupil 10of the first eye; a first iris structure of the second plurality of iris structures is separated from a second iris structure of the second plurality of iris structures by a second angle with respect to a center of a pupil of the eye of the current patient; and to determine if the second plurality of iris structures match the first plurality of iris 15structures, the instructions further cause the medical system to determine if second angle matches the first angle.



Conclusion
Claims 1, 4-5, 8-9, 12-13, 16 are rejected.  Claims 2-3,6-7, 10-11, 14-15 are objected to as being dependent upon a rejected base claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666